181 F.2d 536
ZITOv.UNITED STATES.
No. 13016.
United States Court of Appeals Fifth Circuit.
April 21, 1950.

Alvin J. Liska, New Orleans, La., for appellant.
Oliver P. Schulingkamp, Assistant U. S. Attorney, New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
Appellant appeals from a judgment convicting him of a violation of the Motor Vehicle Theft Act [18 U.S.C.A. §§ 2311-2313].


2
The testimony and circumstances in the case clearly required that the question of guilt be determined by the jury, and the Court properly overruled the defendant's motion for a judgment of acquittal. The remaining assignments of error, neither separately, nor collectively, as contended by the defendant to constitute a "totality" of error, show cause authorizing the grant of a new trial.


3
Judgment affirmed.